 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Anthony Michael Gioiosa, Sr.,                              Case No.: 2:20-cv-01806-JAD-DJA

 4             Plaintiff
                                                                   Order Dismissing Case
 5 v.                                                                 as Duplicative

 6 Dontrell Livingston, et al.,

 7             Defendants

 8

 9            A review of the docket indicates that Plaintiff Anthony Michael Gioiosa, Sr.’s complaint 1

10 and application to proceed in forma pauperis 2 are identical to the complaint and application to

11 proceed in forma pauperis that he filed in Gioiosa v. Harper, Case No. 2:20-cv-01671-RFB-

12 NJK. The record lacks any indication that Gioiosa intended to initiate duplicate litigations of his

13 claims, and it appears that Gioiosa may have inadvertently refiled the same documents, without

14 realizing that he was opening a new case. Because Gioiosa’s claims will be considered in Case

15 No. 2:20-cv-01671-RFB-NJK, I dismiss the instant action as duplicative, and close this matter.

16                                               Conclusion

17            IT IS THEREFORE ORDERED that the Clerk of the Court is directed to FILE the

18 complaint (ECF No. 1-1).

19            IT IS FURTHER ORDERED that this case is dismissed as duplicative of the claims made

20 in plaintiff’s previously filed case, Gioiosa v. Harper, Case No. 2:20-cv-01671-RFB-NJK.

21

22

23   1
         ECF No. 1-1.
     2
         ECF No. 1.
 1       IT IS FURTHER ORDERED plaintiff’s application to proceed in forma pauperis [ECF

 2 No. 1] is DENIED as moot.

 3       IT IS FURTHER ORDERED that the Clerk of the Court is directed to SEND plaintiff a

 4 courtesy copy of this order and CLOSE THIS CASE.

 5       Dated: July 12, 2021

 6                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
